DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 17-19 directed to non-elected inventions and species without traverse.  Accordingly, claims 17-19 has been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on 3/17/22.
The following changes to the claims have been approved by the examiner and agreed upon by the applicant: 
Claim 4, line 1 (03/01/2022): Replace “The endoscopic device of claim 1, further comprising” to “The endoscopic device of claim 1, wherein the heat radiator is a first heat radiator and the endoscopic device further comprising”
Claim 6, line 1 (03/01/2022): Replace “The endoscopic device of claim 5, further comprising” with “The endoscopic device of claim 5, wherein the heat radiator is a first heat radiator and the endoscopic device
Claim 7, lines 3-4 (03/01/2022): Replace “the space being formed in the heat radiator that discharges the heat generated from the first heat generator, the gap being formed between the manipulator body and the heat radiator” with “the space being formed in the first heat radiator that discharges the heat generated from the first heat generator, the gap being formed between the manipulator body and the first heat radiator”
Response to Amendment
The amendment filed on 3/01/22 has been entered. As directed by amendment, claim 20 is amended and claims 17-19 are cancelled.
Specification
The specification objection included in Office Action mailed on 1/11/22, are withdrawn per applicant’s amendment filed on 3/01/22.
Drawing
The drawing objections included in Office Action mailed on 1/11/22, are withdrawn per applicant’s amendment filed on 3/01/22.
USC § 112
Based on the Examiner’s Amendment authorized by the applicant as described above, rejections 112(b) of claims 4, 6, 7 and 12 included in Office Action mailed on 1/11/22, has been withdrawn. Additionally, rejection 112(b) of claim 20, is withdrawn per applicant’s amendment filed on 3/01/22.
Allowable Subject Matter
Claims 1-16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, an endoscopic device comprising, wherein the heat radiator includes at least one air inlet port through which air flows in and at least one air outlet port having an area smaller than an area of the at least one air inlet port. Rather, Ishigami et al. teach endoscopic device (endoscope apparatus 1) comprising: a manipulator body (a main body unit 20); an insertion portion (insertion portion 10) having opposed respective proximal and distal ends (Fig.1) wherein the insertion portion (insertion portion 10) is connected to the manipulator body via the proximal end (Fig.1, and [0033]-[0034] main body unit 20 that is connected to a proximal end of the insertion portion 10); a first heat generator ([0048] heat generated by LED 71) configured to be attached to the manipulator body (a main body unit 20); and a heat radiator (heat discharge unit 80) configured to be detachably attached to the manipulator body and thermally connected to the first heat generator ([0048] heat generated by LED 71). With respect to Claim 20, the prior art in record (Ishigami et al. US 20110034773) does not disclose wherein the heat radiator includes one or more air passages configured to dissipate the heat away from the endoscope device. 
Claims 2-16 are dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795